DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US PgPub No. 2010/0053375) in view of Ivanchenko (US Patent No. 9,270,899).
Regarding claim 1, Nagata teaches an image capturing apparatus (paragraph 0022 and figure 2 item 200; camera) comprising: an imaging device driver that outputs an image signal obtained by image capturing of a photographic subject by an imaging device through an image capturing optical system (figure 2 item 213 sending to item 213 and 240); a processor configured to, in a case of controlling an exposure for each of three or more division regions obtained by dividing an image represented by the image signal and in a case of dividing the image into a plurality of segment regions that are different from the division regions and among which a segment region extends across a boundary between some of the division regions (figures 6 – 7 and paragraphs 0120 – 0121; in a 
However, Nagata fails to teach a display that displays the image for which the exposure is controlled by the processor. Ivanchenko, on the other hand teaches a display that displays the image for which the exposure is controlled by the processor.
More specifically, Ivanchenko teaches a display that displays the image for which the exposure is controlled by the processor (figures 1, 3(a) – 4(d), and 5 – 7; a display that displays the image for which the exposure is controlled by the processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ivanchenko with the teachings of Nagata to have a display for easily and quickly viewing images thereby improving Nagata imaging and processing.



claim 2, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the processor further configured to perform control to record an image signal representing the image obtained by controlling the exposure to a memory with a predetermined resolution, and the segment regions have a size that corresponds to at least one of the number of pixels of the image displayed on the display or the number of pixels of the image recorded to the memory (figures 4 – 7, items 230 and  240; wherein the processor further configured to perform control to record an image signal representing the image obtained by controlling the exposure to a memory with a predetermined resolution, and the segment regions have a size that corresponds to at least one of the number of pixels of the image displayed on the display or the number of pixels of the image recorded to the memory).

Regarding claim 3, as mentioned above in the discussion of claim 2, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the number of the segment regions is a number equal to or smaller than at least one of the number of pixels of the image displayed on the display or the number of pixels of the image recorded to the memory (figures 6 – 7 and paragraphs 0120 – 0121; wherein the number of the segment regions is a number equal to or smaller than at least one of the number of pixels of the image displayed on the display or the number of pixels of the image recorded to the memory).

claim 4, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure (figures 6 – 7 and paragraphs 0045 – 0046 and 0120 – 0121; wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure).

Regarding claim 5, as mentioned above in the discussion of claim 2, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure (figures 6 – 7 and paragraphs 0045 – 0046 and 0120 – 0121; wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure).

Regarding claim 6, as mentioned above in the discussion of claim 3, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure (figures 6 – 7 and paragraphs 0045 – 0046 and 0120 – 0121; wherein the size of the segment regions is a size determined in accordance with a resolution that is used in a case where the processor controls the exposure).
claim 7, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a brightness of the image (figures 3 – 7; wherein the division regions are regions obtained by division based on a brightness of the image).

Regarding claim 8, as mentioned above in the discussion of claim 2, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a brightness of the image (figures 3 – 7; wherein the division regions are regions obtained by division based on a brightness of the image).

Regarding claim 9, as mentioned above in the discussion of claim 3, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a brightness of the image (figures 3 – 7; wherein the division regions are regions obtained by division based on a brightness of the image).

Regarding claim 10, as mentioned above in the discussion of claim 4, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a 

Regarding claim 11, as mentioned above in the discussion of claim 5, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a brightness of the image (figures 3 – 7; wherein the division regions are regions obtained by division based on a brightness of the image).

Regarding claim 12, as mentioned above in the discussion of claim 6, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the division regions are regions obtained by division based on a brightness of the image (figures 3 – 7; wherein the division regions are regions obtained by division based on a brightness of the image).

Regarding claim 13, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Ivanchenko teaches wherein the segment regions have a predetermined shape (abstract recognizing objects and figure 6 items 610 - 616; wherein the segment regions have a predetermined shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed 

Regarding claim 14, as mentioned above in the discussion of claim 2, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Ivanchenko teaches wherein the segment regions have a predetermined shape (abstract recognizing objects and figure 6 items 610 - 616; wherein the segment regions have a predetermined shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ivanchenko with the teachings of Nagata to have a system for easily and quickly identifying objects for processing improving Nagata imaging and processing.

Regarding claim 15, as mentioned above in the discussion of claim 3, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Ivanchenko teaches wherein the segment regions have a predetermined shape (abstract recognizing objects and figure 6 items 610 - 616; wherein the segment regions have a predetermined shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed 

Regarding claim 16, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the information about the at least one division region is information indicating a characteristic value of brightness (figures 6 – 7 and paragraphs 0120 – 0121 illuminance; wherein the information about the at least one division region is information indicating a characteristic value of brightness).

Regarding claim 17, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the information about the at least one division region is information indicating a degree of exposure (figures 6 – 7 and paragraphs 0120 – 0121 illuminance degree; wherein the information about the at least one division region is information indicating a degree of exposure).

Regarding claim 18, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches wherein the information about the at least one division region is information indicating a number of pixels (paragraphs 0027, 0050, 0075, 0080 – 0087; pixels, wherein 

Regarding claim 19, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches a control method for the image capturing apparatus (figures 4 and 6; a control method for the image capturing apparatus) according to claim 1 (please see Nagata in view of Ivanchenko above), the control method including a process (figures 4 and 6) comprising: controlling the exposure for each of three or more division regions obtained by dividing the image represented by the image signal obtained by image capturing of the photographic subject by the imaging device through the image capturing optical system (figures 5A – 7; controlling the exposure for each of three or more division regions obtained by dividing the image represented by the image signal obtained by image capturing of the photographic subject by the imaging device through the image capturing optical system); further dividing the image into the plurality of segment regions different from the division regions and, in a case where the segment region among the segment regions extends across the boundary between some of the division regions, controlling the exposure of the segment region in accordance with the information about at least one division region among the some of the division regions over which the segment region extends (figure 7; dividing more than 3 sections wherein dividing the image into the plurality of segment regions different from the division regions and, in a case where the segment region among the segment regions extends across the boundary between some of the division regions, controlling the exposure of the segment region in accordance with 
However, Nagata fails to teach displaying the image for which the exposure is controlled on the display. Ivanchenko, on the other hand teaches displaying the image for which the exposure is controlled on the display.
More specifically, Ivanchenko teaches displaying the image for which the exposure is controlled on the display (figures 1, 3(a) – 4(d), and 5 – 7; displaying the image for which the exposure is controlled on the display).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ivanchenko with the teachings of Nagata to have a display for easily and quickly viewing images thereby improving Nagata imaging and processing.

Regarding claim 20, as mentioned above in the discussion of claim 1, Nagata in view of Ivanchenko teach all of the limitations of the parent claim.  Additionally, Nagata teaches a non-transitory computer readable recording medium storing a control program (paragraphs 0022, 0124 - 0126) for the image capturing apparatus according to claim 1 (please see Nagata in view of Ivanchenko above), the control program causing a computer to perform a process comprising: controlling the exposure for each of three or more division regions obtained by dividing the image represented by the image signal obtained by image capturing of the photographic subject by the imaging device through the image capturing optical system (figures 5A – 7; controlling the exposure for each of 
However, Nagata fails to teach displaying the image for which the exposure is controlled on the display. Ivanchenko, on the other hand teaches displaying the image for which the exposure is controlled on the display.
More specifically, Ivanchenko teaches displaying the image for which the exposure is controlled on the display (figures 1, 3(a) – 4(d), and 5 – 7; displaying the image for which the exposure is controlled on the display).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ivanchenko with the teachings of Nagata .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUJIO (US patent No. 2017/0310887) teaches sectioning an image with background and subjects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/02/2022